     3:19-cv-03515-JMC          Date Filed 07/13/20      Entry Number 17        Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION


Heather K. Coleman,                 )                 Civil Action No. 3:19-cv-03515-JMC
                                    )
                                    )
             Plaintiff,             )                     ORDER AND OPINION
                                    )
      v.                            )
                                    )
Bank of America, N.A.,              )
                                    )
             Defendant.             )
____________________________________)

       This matter is before the court pursuant to Defendant Bank of America, N.A.’s Motion to

Dismiss (ECF No. 6) all remaining claims of Plaintiff Heather K. Coleman on the ground that the

claims are time-barred. 1 Plaintiff brings her claims, alleging Defendant: (1) participated in unfair

trade practices in violation of the South Carolina Unfair Trade Practices Act (“SCUTPA”), S.C.

Code Ann. § 39-5-10 to § 39-5-560 (West 2020), (2) has been unjustly enriched based on those

unfair practices, (3) breached its alleged duty in its selection of an appraiser when the appraiser

allegedly provided a wholly inaccurate appraisal and (4) failed to disclose that the appraiser

engaged in alleged willful and reckless behavior despite Defendant’s knowledge of such behavior. 2

(ECF No. 6.) For the reasons set forth below, the court GRANTS Defendant’s Motion to Dismiss

(ECF No. 6).




1
  James Walker Coleman, IV, a plaintiff in the original Complaint, filed a Notice of Voluntary
Dismissal on May 20, 2020 (ECF No. 15), and was terminated from the case on the same day.
(ECF No. 16.)
2
  Plaintiffs also filed claims alleging violations of the South Carolina Licensing Requirements Act
of Certain Brokers of Mortgages on Residential Real Property, S.C. Code Ann. § 40-58-10 (West
2020), but abandoned these claims in their Reply to Defendant’s Motion to Dismiss. (ECF Nos. 1
at 7-8; 12 at 8.)
                                                 1
     3:19-cv-03515-JMC         Date Filed 07/13/20      Entry Number 17        Page 2 of 13




                                    I.      JURISDICTION

       The court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 because (1) the

amount in controversy exceeds $75,000.00; and (2) complete diversity exists in that Defendant is

a citizen of North Carolina and Plaintiff is a citizen of South Carolina. (ECF Nos. 1 at 2, 1-1 at

6.) When a federal court sits pursuant to diversity jurisdiction, it applies federal procedural law

and state substantive law. See Gasperini v. Ctr. For Humanities, Inc., 518 U.S. 415, 427 (1996).

                 II.     FACTUAL AND PROCEDURAL BACKGROUND


       Plaintiff filed this action in Richland County Court of Common Pleas, Fifth Judicial Circuit

on November 8, 2019. (ECF No. 1-1 at 1.) Plaintiff alleges she was informed by unnamed

individuals in 2005 of a prospective investment opportunity involving a residential development

called Cobblestone Park, located in Blythewood, South Carolina. (ECF No. 1-1 at 6 ¶ 4.)

Cobblestone would be constructed by the development group The Ginn Company (“Ginn”). (Id.

¶ 5.) “Plaintiff[] [was] informed that Ginn would be breaking ground on a twelve-million-dollar

amenity center to include a pool, tennis courts[,] and dining [to be completed] in June 2006.” (Id.)

This facility would also include a 36-hole golf course and Ginn would be spending “between 45

and 50 million dollars in infrastructure and improvements to the property.” (Id.) Looking to take

advantage of this opportunity, Plaintiff alleges she contacted Defendant to secure financing and

conduct an appraisal for the lot because Defendant was Ginn’s preferred lender and Plaintiff had

an established relationship with Defendant. (Id. ¶ 4.) Plaintiff claims Defendant’s reported

appraisal value, equating to the purchase price, “assuaged [her] concerns” and reinforced Ginn’s

claim that purchasing a lot at this stage of development would be a good investment opportunity.

(Id. at 7-8.) Plaintiff purchased Lot 89 for Three Hundred Nine Thousand and Nine Hundred

dollars ($309,900.00) on December 16, 2005. (Id. at 7 ¶ 9.)


                                                 2
     3:19-cv-03515-JMC           Date Filed 07/13/20       Entry Number 17         Page 3 of 13




        According to Plaintiff, “the promised improvements were not constructed at the property

for numerous years[,]” and “[a] road to the Plaintiff[’]s lot was not available for numerous years.”

(ECF No. 1-1 at 7 ¶ 10.) Plaintiff alleges this delay destroyed her ability to sell the lot because it

was worth much less than its purchase price. (Id.) The essence of Plaintiff’s suit against Defendant

is her assertion that “Defendant knew or should have known that the value was less than what the

Plaintiff[] paid, but since the Defendant had engaged in other questionable practices in other Ginn

Developments, [] Defendant looked the other way when the Plaintiff[] signed up for the loan.” (Id.

at 7-8 ¶ 10.)

        Plaintiff claims to have discovered the scheme involving Defendant during a conversation

with her attorney on November 8, 2016, because he represented other Cobblestone lot purchasers

in previous suits against Defendant as early as 2009. (ECF No. 12-1 at 4.) The details of the

alleged scheme between Ginn and Defendant are as follows:

        The scheme involved the creation of high comparable sales figures for the
        appraisals through various techniques including, (a) using inappropriate
        comparables for appraisals; (b) creating documents to reflect transfers that did not
        exist; (c) transferring properties to bank officers and employees (sometimes known
        as silent partners) at artificially high prices to subsequently be flipped to an innocent
        purchaser; (d) purposefully soliciting and utilizing cash purchases to serve as
        artificially inflated comparables for appraisals, often with promises of guaranteed
        funding and/or other special treatment by banks and/or developers; (e) utilizing
        straw purchases at inflated prices; (f) falsely recording the sales prices when
        multiple lots were sold, so as to falsely indicate[] that one lot alone sold for the
        entire purchase price; and (g) soliciting sales from and providing multiple mortgage
        loans to unsuspecting investors, like the Plaintiff[].

(ECF No. 1-1 at 8-9 ¶ 15.)

        Because Defendant loaned money to Ginn to fund the development of Cobblestone,

Plaintiff claims Defendant had an interest in coercing borrowers to take out loans based on inflated

appraisal values in order to secure payment on its loan to Ginn. (ECF Nos. 1-1 at 7 ¶ 6; 12-1 at

                                                   3
      3:19-cv-03515-JMC         Date Filed 07/13/20       Entry Number 17         Page 4 of 13




2.) At the time of Plaintiff’s suit, the lots were selling between $10,000.00 and $20,000.00,

significantly lower than Plaintiff’s purchase price. (ECF No. 12-1 at 2.) Upon discovering the

scheme in 2016, Plaintiff reached out to Defendant for an adjustment on her loan, only to be

rerouted perpetually through its loan assistance call center. (ECF No. 1-1 at 8 ¶ 11.) Plaintiff also

contacted Elizabeth Timmermans, the attorney for Defendant in relation to their previous litigation

involving Cobblestone Park, but did not receive a response. (ECF No. 12-1 at 4.)

        Plaintiff states the following causes of action: (1) violations of the SCUTPA; (2) unjust

enrichment; (3) violations of South Carolina Licensing Requirements Act of Certain Brokers of

Mortgages on Residential Real Property, S.C. Code Ann. § 40-58-10 (West 2020); and (4)

negligence and failure to disclose. (ECF No. 1-1 at 1-9.) Plaintiff demands a jury trial for all

triable issues. (Id. at 9.)

        Defendant removed the action to this court on December 18, 2019, and filed its Motion to

Dismiss on January 9, 2020. (ECF Nos. 1, 6.) Defendant presented both procedural and substantive

arguments: (1) Plaintiff’s SCUTPA claim and tort actions are time-barred under South Carolina’s

three-year statute of limitations; (2) Plaintiff’s allegations that Defendant entered into a scheme

with Ginn are not plausible; (3) Plaintiff’s claims under § 40-58-10 fail because there is no private

right of action under this law and Defendant is not a mortgage broker as defined in the Mortgage

Brokers Act; (4) Plaintiff’s SCUTPA claims fail because the alleged actions did not adversely

affect the public interest; (5) Plaintiff’s claims involving negligence and failure to disclose fail to

state a claim; and (6) Defendant was not unjustly enriched. (ECF No. 6-1 at 4-17.)

        In her Response to Defendant’s Motion, Plaintiff conceded that Defendant is not a

mortgage broker and abandoned her claims under § 40-58-10 of the Mortgage Brokers Act. (ECF

No. 13 at 7.) Defendant filed a Reply Memorandum in Support of its Motion, claiming that



                                                  4
     3:19-cv-03515-JMC          Date Filed 07/13/20       Entry Number 17         Page 5 of 13




Plaintiff’s unjust enrichment action, while normally an action in equity with no statute of

limitation, is also time-barred because “[South Carolina] courts have held that unjust enrichment

actions based on a contract, obligation[,] or liability are governed by the three-year statute of

limitations.” (ECF No. 13 at 10 (citing Thomerson v. DeVito, No. 2:18-cv-1571-RMG, 2019 WL

1472580, at *4 (D.S.C. Apr. 2, 2019)).) Defendant’s Motion to Dismiss (ECF No. 6) is now ripe

for adjudication.

                                       III.   LEGAL STANDARD

       A rule 12(b)(6) motion for failure to state a claim upon which relief can be granted

“challenges the legal sufficiency of a complaint.” Francis v. Giacomelli, 588 F.3d 186, 192 (4th

Cir. 2009) (citations omitted); see also Republican Party of N.C. v. Martin, 980 F.2d 943 952 (4th

Cir. 1992) (“A motion to dismiss under Rule 12(b)(6) . . . does not resolve contests surrounding

the facts, the merits of a claim, or the applicability of defenses.”). To be legally sufficient, a

pleading must contain a “short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2).

       A Rule 12(b)(6) motion “should not be granted unless it appears certain that the plaintiff

can prove no set of facts which would support its claim and would entitle it to relief.” Mylan

Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). When considering a Rule 12(b)(6)

motion, the court should accept as true all well-pleaded allegations and should view the complaint

in a light most favorable to the plaintiff. Ostrzenski v. Seigal, 177 F.3d 245, 251 (4th Cir. 1999).

“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable



                                                  5
     3:19-cv-03515-JMC          Date Filed 07/13/20        Entry Number 17         Page 6 of 13




inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).

                                         IV.     DISCUSSION

    1. The Parties’ Arguments

       Defendant contends that Plaintiff’s claims are time-barred, asserting there are three points

in time for Plaintiff to have discovered her claims, and they have all lapsed: (1) at the time Plaintiff

purchased the lot in 2005; (2) when Ginn failed to fulfill their promise of completing the amenities

by 2006; and (3) when other Cobblestone owners brought suit against Ginn in 2009. (ECF No. 6-

1 at 11-13.) Defendant argues Plaintiff had the opportunity to discover her claims in 2005 because

“Plaintiff[] had the capacity and opportunity to discover the value of [her] investment Lot upon

taking possession in 2005[,]” and “Plaintiff[][was]on notice of the value of the Lot in relation to

the allegedly inflated appraisal [in 2005].” (Id. at 11.) In the alternative, Defendant asserts

Plaintiff should have known that the value of her lot was inflated when Ginn failed to provide the

infrastructure and amenities as promised by June 2006. (Id. at 12.) Defendant explains, “[t]hus,

even using the date of the promised amenities by Ginn Company . . . as the statute of limitations

trigger date, Plaintiff[‘s] claims expired at the very latest in June 2009, more than ten years before

[she] filed suit.” (Id.) Finally, Defendant argues Plaintiff should have discovered a potential claim

by 2009 at the very latest, when other lot owners brought suit against Defendant, 3or when a class




3
  See ECF No. 6-1 at 12 (citing Bank of Am., N.A. v. Picarde, Case No. 2009-CP-40-04435
(Plaintiffs’ attorney asserting counterclaims against [Defendant] on behalf of his client for alleged
over-valued appraisals regarding Cobblestone Park development); see also Bank of Am., N.A. v.
Heidish, Case No. 2011-CP-40-07759 (Richland Cty. Ct. Com. Pl.) (same); Answer and
Counterclaim, Bank of Am., N.A. v. Symms, No. 2011-CP-40-07759 (Richland Cty. Ct. Com. Pl.)
(same)).)
                                                   6
     3:19-cv-03515-JMC          Date Filed 07/13/20       Entry Number 17        Page 7 of 13




action and several individual suits were filed by Cobblestone Park owners and prior owners against

Ginn in 2009 and 2010, 4 to be later removed to this court. (Id. at 12-13.)

       Plaintiff claims the statute of limitations began on November 8, 2016, the date when

Plaintiff claims she learned of the alleged scheme through her attorney, because “[a]t no time prior

to [this] conversation [was] Plaintiff[] aware of Defendant’s improper involvement in the

sale/purchase of [the] Lot[.]” (ECF No. 12 at 4.) Defendant labels Plaintiff’s alleged November 8,

2016 discovery timeframe as “a blatant attempt to circumvent the three-year statute of limitations.”

(Id. at 13.) Additionally, Defendant asserts “Plaintiff[] [has] made no allegations that [she] did

anything in the interim period to discover [Defendant’s] alleged wrongdoing or the [Defendant]

made any attempts to frustrate discovery despite [her] due diligence.” (Id.) Thus, according to

Defendant, Plaintiff’s claim would have expired in 2012 at the very latest.

       In contrast, Plaintiff points to Defendant’s 2005 appraisal of her Lot as evidence

demonstrating Plaintiff could not have been aware of its true value at the time. (Id. at 6.) Plaintiff

also asserts she was completely unaware of the actions of Cobblestone lot owners as early as 2009

because she resides in Charleston, South Carolina, and had no way of knowing about Defendant’s

appraisal scheme. (Id. at 4.) In fact, Plaintiff contends she had no relationship with her counsel

until 2012. (Id. at 6.) Plaintiff claims to have demonstrated due diligence when she took extensive

notes during her November 8, 2016 conversation with her attorney, reached out to Attorney

Timmermans for assistance, and attempted to contact Defendant’s local branch and their loan

assistance call center with no success. (Id. at 5.) Finally, Plaintiff contends that the period begins

after discovery of the actor responsible for the injury. (Id. at 7 (citing Brooks v. GAF Materials



4 (See ECF No. 6-1 at 12-13 (citing Passarella v. The Ginn Co., 3:09-cv-00417-JFA (D.S.C. 2010),
Dkt. No. 1-2 at 15; Cohen v. The Ginn Co., 3:10-cv-02850-CMC (D.S.C. 2010), Dkt. No. 1-1 at
6; O’Brien v. The Ginn Co., 3:09-cv-00294-JFA (D.S.C.), Dkt. No. 1-1 at 1).)
                                                  7
     3:19-cv-03515-JMC          Date Filed 07/13/20       Entry Number 17        Page 8 of 13




Corp., 284 F.R.D. 352, 357 (D.S.C. 2012)).) Thus, because Plaintiff filed her action on November

8, 2019, she asserts Defendant’s statute of limitations argument must fail. (Id. at 7.)

   2. The Court’s Review

           a. SCUTPA Claim

       Plaintiff brings her first cause of action under the SCUTPA, alleging Defendant engaged

in unfair trade practices by using an inflated appraisal value to coerce Plaintiff to assume an under-

collateralized mortgage loan. (ECF No. 1-1 at 8-9 ¶ 15, 15 ¶ 25.) The SCUTPA states,

       Any person who knowingly with intent to sell . . . securities, [or] service . . . to the
       public for sale . . . or with intent to increase the consumption thereof, . . . makes [a
       statement] . . . which contains any assertion, representation or statement of fact
       which is intentionally untrue shall be guilty of a misdemeanor and upon conviction
       shall be punished . . . .

S.C. Code Ann. § 39-1-20. The respective statute of limitations is outlined, “no action may be

brought under this article more than three years after discovery of the unlawful conduct which is

the subject of the suit.” S.C. Code Ann. § 39-5-150 (West 2020) (emphasis added). Plaintiff filed

her action on November 8, 2019 and claims her suit is timely. (ECF No. 1-1 at 1.)

       While legislatures typically use the time of discovery of a claim as the baseline for when a

statute of limitations begins to run, “state and federal courts have interpreted the word to refer not

only to actual discovery, but also to the hypothetical discovery of facts a reasonably diligent

plaintiff would know.” Merck Co. v. Reynolds, 559 U.S. 633, 645 (2010) (emphasis added); see

also Blankenship v. Consolidation Coal Co., 850 F.3d 630, 639 (4th Cir. 2017) (“ . . . the clock

begins to run not only when plaintiffs actually knew of the [harm] but also when plaintiffs

reasonably should have known . . . .); Moriarty v. Garden Sanctuary Church of God, 534 S.E.2d

672, 676 (S.C. 2000) (“The exercise of reasonable diligence means simply that an injured party

must act with some promptness where the facts and circumstances of an injury would put a person


                                                  8
     3:19-cv-03515-JMC           Date Filed 07/13/20     Entry Number 17         Page 9 of 13




of common knowledge and experience on notice that some right of his has been invaded or that

some claim against another party might exist.”). Accordingly, under certain circumstances, the

question of whether reasonable diligence has been demonstrated can be a matter of law. Drinkard

v. Walnut Street Sec., Inc., No. 3:09-cv-66-FDW, 2009 WL 1322591, at *2 (W.D.N.C. May 11,

2009) (explaining reasonable diligence is established as a matter of law where the evidence is clear

and shows no conflict that Plaintiffs had the capacity to discover the fraud).

       Here, even if Plaintiff did not know of the injury before 2016, she was on notice of the

inflated price of her property before 2016. Assuming as true, Plaintiff’s claim that she continued

to rely on Defendant’s appraisal after her purchase in 2005, Plaintiff had reason to know her

purchase price did not reflect the true value of the Lot in 2006 the moment Ginn failed to provide

the amenities as promised. Because the Lot value was contingent on the development of these

amenities and infrastructures, this failure alone is enough to demonstrate her loan was under-

collateralized. Kaufman v. Bank of America, N.A., No. 1:12-cv-00228-MR-DLH, 2014 WL

6065915 at *4 (W.D.N.C. Nov. 13, 2014) (finding statute of limitations expired for fraud claims

because plaintiffs were on notice of their injury when developers failed to complete promised

amenities and infrastructure).

       At the very latest, a minimal amount of diligence would lead Plaintiff to discover that the

property was under-collateralized in 2009 when other Cobblestone owners filed claims against

Defendant. A basic inquiry into these suits would have indicated a pattern of behavior that resulted

in similar harm suffered by similar plaintiffs at the hands of Defendant. While Plaintiff claims to

be unaware of these actions because she resided in Charleston, this excuse is insufficient to toll

the statute of limitations. Bayle v. S.C. Dept. of Transp., 542 S.E.2d 736, 740 (S.C. Ct. App. 2001)

(quoting Joubert v. S.C. Dep’t of Social Servs., 534 S.E.2d 1, 9 (S.C. Ct. App. 2000)) (“The date



                                                 9
     3:19-cv-03515-JMC           Date Filed 07/13/20     Entry Number 17        Page 10 of 13




on which discovery of the cause of action should have been made is an objective, rather than

subjective, question.”) Instead, the test is “whether the circumstances of the case would put a

person of common knowledge and experience on notice . . . that some claim against another party

might exist.” Id. The answer here is clear: reasonable diligence would have given Plaintiff notice

that a claim existed as early as 2006 and no later than 2009.

       Next, Plaintiff’s contention that the statute of limitation centers around the discovery of the

actor regarding a claim misconstrues the objective standard of the discovery rule. The date on

which the statute of limitations begins to run is not determinative upon the discovery of a

wrongdoer, but instead upon the date of the injury. See Wigging v. Edwards, 314 S.E.2d 169, 170

(S.C. 1994). “If, on the date of the injury, a plaintiff knows or should know that she had some

claim against someone else, the statute of limitations begins to run for all claims based on that

injury. Id. (quoting Tollison v. B & J Machinery Co., 812 F.Supp 618, 620 (D.S.C. 1993)). The

fact that Plaintiff discovered a potential claim against Defendant in 2016 is immaterial when she

could have discovered the alleged harm at a much earlier point in time. Because the statute of

limitations began in 2009 at the very latest and ended in 2012, Plaintiff has failed to bring a timely

action under SCUTPA because she did not file her action until 2016. Thus, Plaintiff’s SCUTPA

claim is time-barred and fails as a matter of law.

       Finally, Plaintiff misinterprets Brooks v. GAF Materials by claiming the statute of

limitations begins accruing after discovery of the actor responsible for the injury. Brooks outlines

the discovery rule as follows:

       The discovery rule determines the date of accrual for a claim. Under the discovery
       rule, an action accrues on the date an aggrieved party either discovered or should
       have discovered, through reasonable diligence, that a claim has occurred. South
       Carolina’s discovery rule does not require actual notice of or knowledge of the full
       extent of damages or a claim; rather, the rule only requires a party to act promptly


                                                 10
     3:19-cv-03515-JMC         Date Filed 07/13/20       Entry Number 17         Page 11 of 13




       to investigate the existence of a claim where facts and circumstances indicate that
       one might exist.

Brooks v. GAF Materials Corp., 284 F.R.D. at 357. (Citations omitted). (Emphasis added).

Accordingly, the statute of limitations began accruing for her claim on the date Plaintiff should

have discovered her injury.

           b. Negligence/Failure to Disclose Claim 5

       Plaintiff brings a third cause of action claiming negligence and failure to disclose in relation

to Defendant’s allegedly inflated appraisal value. (ECF No. 1-1 at 8 ¶ 43.) Plaintiff explains:

       Defendant had a duty in selecting an appraiser upon whose appraisal it knew that
       [] Plaintiff[] would rely in making the loan transaction at issue and Defendant
       breached this duty by obtaining essentially a phony appraisal and then charging []
       Plaintiff[] for said appraisal while at the same time, failing to disclose that the
       appraiser was engaged in conduct in the preparation of the appraisal that was either
       reckless, willful and wanton, or was intentionally fraudulent, thus voiding the loan
       and mortgage at issue.

(Id.) In South Carolina, claims alleging negligence also adhere to a three-year statute of limitations

for “an action upon a contract, obligation, or liability, express or implied . . . .” S.C. Code Ann. §

15-3-530 (West 2020). As outlined previously, the statute of limitations for Plaintiff’s claim began

tolling in 2009 and ended in 2012 at the latest. Because Plaintiff did not file her action until 2016,

Plaintiff’s claim for negligence/failure to disclose is time-barred and fails as a matter of law.

           c. Unjust Enrichment Claim

       Plaintiff’s second cause of action claims Defendant is unjustly enriched by collecting

payments for a mortgage on property and land which she alleges to be dramatically overvalued.

(ECF No. 1-1 at 11 ¶ 31.) She also alleges her unjust enrichment action is not time-barred because


5
  Based on the allegations in the Complaint, the claim for failure to disclose does not appear to be
independent from the negligence claim and only serves as a separate allegation of the breach of
duty. (See ECF No. 1-1 at 13 ¶ 42-14 ¶ 45.)
                                                 11
    3:19-cv-03515-JMC         Date Filed 07/13/20       Entry Number 17        Page 12 of 13




it is an action in equity, and not in law. (ECF No. 12 at 12 (citing Columbia Wholesale Co. v.

Scudder May N.V., 440 S.E.2d 129 (1994)).) While South Carolina courts have traditionally found

that actions in equity are not subject to a statute of limitations, Dixon v. Dixon, 608 S.E.2d 849,

855 (S.C. 2005), this argument is irrelevant because “[r]ecovery under a theory of unjust

enrichment is available only where the rights and responsibilities at issue are not governed by an

express contract.” Wells Fargo Bank v. Carter, No. 9:14-127-SB, 2014 WL 11034776, at *2

(D.S.C. July 22, 2014) (quoting Palmetto Health Credit Union v. Open Solutions, Inc., No. 3:08-

cv-3848-CMC, 2010 WL 2710551, at *4 (D.S.C. July 7, 2010)); see also WRH Mortg., Inc. v.

S.A.S. Assocs., 214 F.3d 528, 534 (4th Cir. 2000) (holding that an unjust enrichment action is not

available when the controversy is based on an express loan contract which governs the parties’

obligations).

        Because Plaintiff is asserting that Defendant is unjustly enriched by collecting principal

payments and accrued interest as agreed to under an express mortgage contract, an action for unjust

enrichment is not available and this claim fails as a matter of law. WRH Mortg., 214 F.3d at 534

(citing Acorn Structures, Inc. v. Swantz, 846 F.2d 923, 926 (4th Cir. 1988)) (finding in regard to a

promissory note between parties, “where a contract governs the relationship of the parties, the

equitable remedy of restitution grounded in quasi-contract or unjust enrichment does not lie.”).

                                           V. CONCLUSION

       For the foregoing reasons the court GRANTS Defendant’s Motion to Dismiss (ECF No.

6). Plaintiff’s claims alleging violations of the SCUTPA, unjust enrichment, and negligence/failure




                                                12
    3:19-cv-03515-JMC         Date Filed 07/13/20      Entry Number 17        Page 13 of 13




to disclose are DISMISSED with prejudice. 6 Additionally, Plaintiff’s claim under S.C. Code Ann.

§ 40-58-10 is DISMISSED as Plaintiff has abandoned this claim.

       IT IS SO ORDERED.




                                                                United States District Judge
       July 13, 2020
       Columbia, South Carolina




6
  When determining whether to dismiss Plaintiff’s Complaint with prejudice, the court must
determine whether the Complaint could be amended and filed with claims over which the court
has jurisdiction. “To the extent, however, that a district court is truly unable to conceive of any
set of facts under which a plaintiff would be entitled to relief, the district court would err in
designating this dismissal to be without prejudice. Courts, including this one, have held that when
a complaint is incurable through amendment, dismissal is properly rendered with prejudice and
without leave to amend.” McLean v. U.S., 556 F.3d 391, 400 (4th Cir. 2009). Here, the court
makes clear that Plaintiff’s Complaint is incurable as her claims are time-barred.
                                                13
